Citation Nr: 0115710	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  01-01 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
otitis media, currently evaluated as 0 percent disabling.

2.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




INTRODUCTION

The appellant served on active duty from February 1944 to 
February 1946, and from October 1951 to March 1969.

This appeal arises from a February 2000, Department of 
Veterans Affairs Regional Office (VARO), Cleveland, Ohio 
rating decision, which denied the appellant entitlement to an 
increased rating for service-connected hearing loss, 
evaluated as 0 percent disabling, and entitlement to an 
increased rating for otitis media, evaluated as 0 percent 
disabling.


FINDINGS OF FACT

1.  The appellant's service-connected chronic otitis media is 
currently without suppurative process or aural polyps on VA 
audiological examination in December 1999.

2.  The appellant's service-connected bilateral hearing loss 
is currently manifested by an average puretone threshold of 
43 decibels in the right ear and 81 decibels in the left ear, 
with 96 percent speech discrimination on the right and 80 
percent speech discrimination on the left on VA audiological 
examination in December 1999; this equates to hearing acuity 
of Level I for the right ear and level VII for the left ear.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
evaluation for chronic otitis media are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.87 Diagnostic Codes 
6200, 6201 (2000).

2.  The schedular criteria for a compensable disability 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that his service-connected 
otitis media and bilateral hearing loss, currently and 
respectively evaluated as 0 percent disabling, warrant higher 
disability ratings than currently assigned.  

As a preliminary matter, the Board finds that the RO has met 
its duty to assist the appellant in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The appellant and his 
representative have been provided notice of the information 
required to substantiate his claim by virtue of the Statement 
of the Case issued during the pendency of this appeal.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant, and in fact, 
it appears that all evidence identified by the appellant 
relative to the issues has been obtained and associated with 
his claims folder.  Further, a VA examination was provided in 
December 1999.  The Board also notes that four separate 
hearings were scheduled at the appellant's request and then 
canceled.  The fourth hearing was canceled by the appellant 
due to a reported conflict with scheduled cataract surgery, 
and he was advised to submit medical documentation if he 
wished for VARO to schedule yet another hearing.  However, no 
documentation was forthcoming, and the appellant's 
representative indicated that no hearing was desired on VA 
Form 1-9, dated in April 2001. 

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet. App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2000) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2000) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board will first review the appellant's pertinent 
history.

The appellant was granted entitlement to service connection 
for otitis media, evaluated as 0 percent disabling, in a June 
1979 VARO rating decision.  He was also granted entitlement to 
service connection for bilateral hearing loss, evaluated as 0 
percent disabling, in a July 1979 VARO rating decision. 

A VA medical examination was conducted in August 1998.  The 
appellant reported a gradual decrease in his hearing, 
bilaterally, since 1953.  He indicated that he had been an 
aircraft mechanic for 20 years and a heavy equipment mechanic 
for 8 to 9 years.  He also reported periodic bilateral 
tinnitus.  A VA audiological evaluation revealed the following 
puretone thresholds on examination:

	500	1000	2000	3000	4000	(Hertz)		Average
RIGHT	   35    40	    35	    45	    45	(Decibels)
	        41
LEFT	   80    85	    75	    65	    65	(Decibels)         
72

Speech recognition was 96 percent correct on the right, and 96 
percent correct on the left.  The examiner diagnosed 
sensorineural hearing loss, right ear; mixed hearing loss, 
left ear.  It was noted that the appellant had an ENT follow-
up to further assess conductive component in the left ear.  

VA treatment records reveal that the appellant was seen in 
order to have a hearing aid fitted for his left ear in 
February 1999.  The subjective impression was good.  The 
appellant was seen for routine follow-up in the ENT clinic in 
August 1999.  He reported a history of bilateral sensorineural 
hearing loss, status post left ear surgery in 1978.  He 
claimed that his hearing continued to slowly worsen on the 
left more than the right.  He claimed that he had tinnitus 
bilaterally, without vertigo, fullness, or otorrhea.  The 
examiner observed an attic perforation with no discharge or 
squamous debris of the left, and cerumen was removed from the 
canal.  His ear was clear on the right.  The assessment was of 
chronic, stable, attic perforation on the left, and otitis 
media.  Follow-up was scheduled for 6 months.

A VA audio examination was conducted in December 1999.  The 
following audiometric evaluations were reported:

	  500	1000	2000	3000	4000	(Hertz)       Average
RIGHT	    35 	    40	    35	    50	    45	(Decibels)
	 43
LEFT	    75	    80	    80	    75 	    90	(Decibels)
	 81

Speech recognition was 96 percent correct on the right and 80 
percent correct on the left.  The examiner diagnosed moderate 
sensorineural hearing loss in the right ear; severe to 
profound mixed hearing loss in the left ear; and intermittent 
tinnitus, bilaterally.  The examiner indicated that the 
appellant was currently wearing hearing aids, binaurally.

An examination for ear disease was also conducted in December 
1999.  The examiner observed that the auricle did not have any 
deformity.  There did not appear to be any tissue loss.  The 
external canal was good.  There was no scaling, edema or 
discharge.  There was old scar tissue of the tympanic 
membrane, and a small transparent layer of epithelium tissue 
was noted.  The mastoid showed no discharge.  There was no 
loss of balance, and hearing was decreased on the left.  The 
examiner diagnosed that, at the present time, the appellant 
did not have any ear disease.  He showed no signs of dizziness 
or vertigo, and his gait was steady and normal.  He showed no 
ringing of the ear, but he did complain of hearing loss on the 
left.  The pertinent diagnosis was of tympanic membrane 
perforation, 1950's, with impaired hearing.

The appellant has been service connected for otitis media.  
Chronic suppurative otitis media, mastoiditis, a 
cholesteatoma or any combination thereof, will be rated as 10 
percent disabling during suppuration or with aural polyps. 38 
C.F.R. § 4.87, Code 6200. Chronic, nonsuppurative otitis 
media, with effusion, will be rated as hearing impairment. 38 
C.F.R. § 4.87, Code 6201.

The VA examination report shows that there is no active ear 
disease present. Although the appellant has a history of 
surgery, a compensable rating for ear disorders alone is not 
warranted without findings of active disease.  However, the 
appellant may still be awarded a compensable rating on the 
basis of bilateral hearing loss.

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85 Diagnostic 
Code 6100 (2000).  To evaluate the degree of disability from 
service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86 (2000). 

Based on the most recent VA examination, which was conducted 
in December 1999, and according to Table VI of 38 C.F.R. 
§ 4.85, the numeric designation of hearing impairment is 
Level I on the right and Level V on the left.  However, the 
findings of both the August 1998 VA examination and December 
1999 VA examination show that the puretone thresholds of the 
left ear are above 55 at each of the four specified levels.  
Therefore, the numeric designation of hearing impairment for 
the left ear is taken from Table VIa of 38 C.F.R. § 4.85, 
which indicates that the numeric designation is Level VII on 
the left.  As this is the higher numeral, it will be used in 
the evaluation of the veteran's hearing loss.  

The percentage evaluation for the veteran's hearing 
impairment is determined by Table VII of 38 C.F.R. § 4.85.  
This table reveals that Level I hearing on the right and 
Level VII hearing on the left warrant the assignment of a 0 
percent disability evaluation.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the appellant's claim for a compensable evaluation 
for his otitis media and bilateral hearing loss disabilities.

Moreover, application of the extraschedular provision is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2000).  There 
is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating for the appellant's 
service-connected otitis media is denied.

Entitlement to an increased rating for the appellant's 
service-connected bilateral hearing loss is denied.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

 


